DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending in the application and examined herein. 

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered and are partially persuasive, in view of the amended claims. 

Applicant’s amendments overcome the claim objections of record and have cured some, but not all, of the 35 U.S.C. 112(b) rejections of record. The remaining rejections are repeated herein.

Applicant’s arguments with respect to the prior art rejections has been fully considered, but are not persuasive. Applicant argues that Aoki does not treat vapor generated in the coolant channel, but instead treats vapor generated in the dry structure (Applicant Remarks, page 6). Examiner assumes Applicant’s arguments refer to Aoki’s disclosure that “water in the lower dry well 7 is returned to the cistern 5 through the piping 51” (Aoki, [0056]). However, as best seen in Figures 2 and 7 of Aoki, Aoki’s lower dry well 7 and Aoki’s channel structure are in fluid communication with each other, with 

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein coolant is replenished” should recite “wherein the coolant is replenished”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is indefinite because it recite the limitations “a first path along which the coolant begins to rise up along the first channel” and “a second path along which the coolant begins to descend along the second channel,” but a shape or orientation of the channels has not yet been defined. Without first reciting the structure of the channels, it is unclear how a coolant may move upwards or downwards. For instance, if the first channel and second channel are horizontal, with the first channel stacked on top of the second channel, it is unclear how the coolant would rise up along the first channel and then descend along the second channel as claimed. 

Claim 4 recites the limitations "the upwards path" and “the downwards path” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner assumes the limitations are intended to recite “the first path” and “the second path” respectively. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0239061 (“Aoki”) (previously cited) in view of JP Publication No. 2016011910 (“Mitsuo”) (previously cited).

Regarding claim 1, Aoki discloses a passive molten core cooling apparatus (Aoki, Figs. 1-2, [0002]) comprising:
a reactor vessel (1);
a core catcher (10) located below the reactor vessel (Aoki, Fig. 1);

a coolant tank (5) communicating with the channel structure through a first pipe (9) and supplying the coolant to the coolant channel through the first pipe (Aoki, [0046]),
wherein the coolant channel is divided into a first channel (15) adjacent to the core catcher (Aoki, Fig. 2) and a second channel (18) spaced away from the core catcher (Aoki, Fig. 2), wherein the first channel and the second channel are in communication each other (Aoki, Fig. 2),
wherein the channel structure includes a partition member (Aoki, Fig. 2) for partitioning the coolant channel into the first channel and the second channel (Aoki, Fig. 2), 
wherein the coolant tank is disposed above the channel structure (Aoki, Fig. 1, [0037]),
wherein the coolant tank has:
a first space (bottom portion of 5) filled with the coolant (Aoki, Fig. 1); and
a second space (top portion of 5) (Aoki, Fig. 1),
	wherein the coolant in the coolant channel flows (see flow arrows in Aoki, Fig. 2) and thus circulates in the coolant channel (Aoki, [0046]).

The embodiment of Figures 1-2 of Aoki does not explicitly disclose the partition member being in the form of a plate or the apparatus further including a second pipe. 



A person having ordinary skill in the art before the effective filing date (“POSA”) would have found it obvious to combine Mitsuo and Aoki for the predictable purpose of reducing the height of the core catcher apparatus. 

Mitsuo does not explicitly teach the apparatus further including a second pipe.  

Aoki teaches another embodiment of the core catcher (Aoki, Fig. 7) wherein the apparatus further includes a second pipe (51) (Aoki, Fig. 7),
wherein one end of the second pipe (the bottom end of piping 51 in lower dry well 7) is in communication with the channel structure (Aoki, Fig. 7), and the other end thereof (the top end of piping 51 in the upper portion of cistern 5) is exposed to an atmosphere (Aoki, Fig. 7),
wherein the second pipe discharges vapor generated via the coolant circulation in the coolant channel to the atmosphere (Aoki, [0056]),
wherein the coolant tank has:
a second space (top of 5), wherein the steam discharged through the second pipe is discharged into the atmosphere through the second pipe (Aoki, Fig. 7, [0056]).



The combination of the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki further teaches wherein coolant is replenished passively from the coolant tank by an amount of coolant as discharged through the second pipe in a vapor state (Aoki, [0041], [0046], [0056]).

Regarding claim 2, the combination of the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki teaches the passive molten core cooling apparatus of claim 1. The embodiment of Figures 1-2 of Aoki further discloses wherein when a severe accident occurs, the coolant flows through the first channel and the second channel (see flow arrows in Aoki, Fig. 2, [0046]; “when a core meltdown accident occurs… [w]ater is fed to the cooling water flow paths 15 … part of the water overflowing from the cooling water flow paths 15 flows into the circulation piping 18”), such that the coolant is circulated through the coolant channel (Aoki, [0046]; water is continuously recirculated through cistern 5, piping 9, cooling water flow paths 15, and circulation piping 18). A POSA would have been motivated to combine the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki as discussed above with regards to claim 1. 

Regarding claim 3, the combination of the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki teaches the passive molten core cooling apparatus of claim 2. The embodiment of Figures 1-2 of Aoki further discloses wherein the coolant channel includes:
a start portion of a first path (the portion occupied by 14) along which the coolant begins to rise up along the first channel (see flow arrows in Aoki, Fig. 2); and
a start portion of a second path (15a) along which the coolant begins to descend along the second channel (see flow arrows in Aoki, Fig. 2).

A POSA would have been motivated to combine the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki as discussed above with regards to claim 1.

Regarding claim 4, the combination of the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki teaches the passive molten core cooling apparatus of claim 3. The embodiment of Figures 1-2 of Aoki further discloses wherein the coolant channel is constructed such that the first channel and the second channel are in communication with each other at the start portion of the upwards path and the start portion of the downwards path (Aoki, Fig. 2). A POSA would have been motivated to combine the embodiment of Figures 1-2 of Aoki, Mitsuo, and the embodiment of Figure 7 of Aoki as discussed above with regards to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646